Citation Nr: 0931050	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 2001 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The claims folder was later transferred to 
No. Little Rock, Arkansas at the request of the Veteran after 
he changed residences.  The Veteran had a hearing before the 
Board in June 2009 and the transcript is of record.

The Board notes the Veteran also perfected appeals for 
entitlement to service connection for a right knee disability 
and bilateral sensorineural hearing loss in April 2008.  
Thereafter, the Veteran indicated in writing that he wished 
to withdraw those claims.  He again reiterated his intent to 
withdraw his right knee and hearing loss claims during an 
informal RO hearing in July 2008.  Accordingly, the Board 
considers the claims withdrawn.  

The Veteran provided testimony with regard to hearing loss, 
so it is possible the Veteran may be intending to reopen the 
claim.  This matter is REFERRED to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges he has constant ringing in his ears that 
fluctuates throughout the day ever since his military 
service.

The Veteran served as an ammunitions specialist and, given 
his MOS and various in-service deployments, was likely 
exposed to some amount of acoustic trauma.  After service, 
the Veteran testified he went to culinary school and 
currently works as a chef, which does not expose him to any 
significant noise.  

The Veteran was afforded a VA examination in May 2006 where 
the examiner found his tinnitus not likely related to his 
military service.  The audiologist put emphasis on the fact 
that the Veteran, at that time, reported having tinnitus 
recurrently "of short duration (few [seconds]) in both ears 
noticed once or twice a day."  The examiner opined as 
follows:

Tinnitus seen with a noise induced hearing loss is 
usually constant in nature.  His tinnitus is of 
short duration and noticed about once or twice a 
day, according to this Veteran. 

The Veteran testified before the Board in June 2009 that, in 
fact, his tinnitus is continuous, but "fluctuates" in 
severity throughout the day.  The Veteran also alleged on his 
November 2006 "notice of disagreement" (NOD), that the VA 
examination was inadequate because the results reported in 
writing by the examiner differed significantly to those 
reported to him by the examiner orally.  During his hearing 
before the Board, the Veteran argued the VA audiologist was 
let go shortly after the VA examination because many of her 
VA examinations were determined to be inaccurate.  

The Board notes the RO attempted to provide the Veteran with 
a new examination in August 2008, but the Veteran cancelled 
indicating he was going to school and would call to 
reschedule.  It does not appear the Veteran, to date, 
attempted to reschedule the examination, but during his 
hearing before the Board he clearly indicated a desire for a 
new audiological examination.  

The May 2006 VA examination appears to be based on a thorough 
examination of the Veteran and the Board has no reason to 
doubt the competency of the VA examiner.  In light of the 
Veteran's testimony indicating a different description of his 
tinnitus, however, the Board concludes a new VA examination 
is necessary to reconcile the discrepancy and give the 
Veteran every chance to substantiate his claim.  The 2006 
examiner found no relationship between the Veteran's 
recurrent tinnitus of short duration and military service 
because noise-induced tinnitus usually produces constant 
tinnitus symptomatology.  The Veteran testified during his 
hearing before the Board that his tinnitus does produce on-
going ringing in his ears, with volume fluctuations 
throughout the day.  

The Board notes the Veteran is competent to give evidence 
about his own symptomatology.  See, e.g., Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006); Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

In light of the possibility that the examiner may have 
misunderstood the Veteran's complaints at the time she 
rendered her opinion, the Board will resolve all reasonable 
doubt and afford him a chance to be examined again.  To the 
extent the Veteran did not fully understand previously that 
failure to appear for a VA examination may result in a denial 
of his claim, the Veteran is hereby advised.  See 38 C.F.R. 
§ 3.655 (2008)

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from April 2007 to the present. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent treatment records for 
the Veteran from the VA Medical Centers in 
Portland, Oregon and No. Little Rock, 
Arkansas from April 2007 to the present 
regarding hearing loss and tinnitus.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for an appropriate VA examination 
for the claimed condition of tinnitus to 
clarify the Veteran's diagnosis and likely 
etiology. The claims folder and a copy of 
this Remand must be made available to, and 
be reviewed by, the examiner prior to the 
examination, and he or she should 
accomplish any indicated special tests, 
studies or additional consultations. 

The examiner should indicate whether the 
Veteran currently has tinnitus, and, if so, 
whether any such disorder is at least as 
likely as not related to his military 
service.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided reconciling all 
conflicting medical evidence regarding 
the Veteran's diagnosis and etiology, to 
include the May 2006 VA examiner's 
opinion. 

3.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, provide the 
appellant a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2008).  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

